May 1, 2008 VIA EDGAR The United States Securities and Exchange Commission Judiciary Plaza 100 F Street NE Washington, D.C. 20549-4644 Subject: Nationwide Variable Account-II Nationwide Life Insurance Company Registration Statement on Form N-4; File No. 333-144053 Ladies and Gentlemen: Pursuant to the Rule 461 of the Securities Act of 1933, Nationwide Life Insurance Company, for itself and on behalf of its Nationwide Variable Account-II (the “Variable Account), respectfully requests acceleration of the effective date of the registration statement for the Variable Account.It is desired that the registration become effective on Friday, May 9, 2008. The undersigned is an Officer of Nationwide Life Insurance Company and is duly authorized to request accelerated effectiveness of the Registration Statement. Please call Jamie Ruff Casto at (614) 249-8782 should you have any questions. Sincerely, NATIONWIDE LIFE INSURANCE COMPANY John M. Kawauchi Vice President-Individual Investments Group Cc:Ms. Rebecca Marquigny Office of Insurance Products May 1, 2008 United States Securities and Exchange Commission Judiciary Plaza 100 F Street, NE Washington, D.C. 20549-4644 RE:Nationwide Life Insurance Company NationwideVariable Account-II Registration Statement on Form N-4; File No. 333-144053 Ladies and Gentleman: Pursuant to the Rule 461 of the Securities Act of 1933, Nationwide Life Insurance Company, for itself and on behalf of its Nationwide Variable Account-II (the “Variable Account”), respectfully requests acceleration of the effective date of the registration statement for the Variable Account.It is desired that the registration become effective on Friday, May 9, 2008. The undersigned is an Officer of Nationwide Investment Services Corporation and is duly authorized to request accelerated effectiveness of the Registration Statement. Please call Jamie Ruff Casto at (614) 249-8782 should you have any questions. Sincerely, NATIONWIDE INVESTMENT SERVICES CORPORATION Karen R. Colvin Vice President Cc:Ms. Rebecca Marquigny Office of Insurance Products
